Opinion issued October 20, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00601-CR
                            ———————————
                ROBERTO MORALES-AGUIRRE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 11
                           Harris County, Texas
                      Trial Court Cause No. 1660822


                          MEMORANDUM OPINION

      Appellant, Roberto Morales-Aguirre, has filed a motion to dismiss his

appeal in compliance with Texas Rule of Appellate Procedure 42.2(a). Although

the motion does not contain a certificate of conference, this motion has been on file
with the Court for more than ten days with no response, and no opinion has issued.

See TEX. R. APP. P. 10.3(a), 42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2